       Case 2:19-cv-02574-JDP Document 28 Filed 06/11/21 Page 1 of 2



 1
 2
                                   UNITED STATES DISTRICT COURT
 3
                                 EASTERN DISTRICT OF CALIFORNIA
 4
                                         SACRAMENTO DIVISION
 5
 6
 7   CRAIG MCCOMBS,                                  )   CIVIL NO. 2:19-cv-02574-JDP
                                                     )
          Plaintiff,                                 )   ORDER GRANTING PLAINTIFF’S
 8
          v.                                         )   MOTION FOR THE AWARD AND
 9                                                   )   PAYMENT OF ATTORNEY FEES AND
     ANDREW SAUL,                                    )   EXPENSES PURSUANT TO THE EQUAL
10   Commissioner of Social Security,                )   ACCESS TO JUSTICE ACT, 28 U.S.C.
                                                     )   § 2412(d)
          Defendant.                                 )
11
                                                     )   ECF No. 26
12                                                   )

13
14          It is ordered that Plaintiff be awarded attorney fees and expenses in the amount of four

15   thousand dollars ($4,038.92) under the Equal Access to Justice Act (EAJA), 28 U.S.C.

16   § 2412(d). This amount represents compensation for all legal services rendered on behalf of
17   Plaintiff by Counsel Kelsey M. Brown (“Counsel”) in connection with this civil action, in
18   accordance with 28 U.S.C. § 2412(d). The Court will not entertain any future claims for EAJA
19   fees and/or expenses in this civil action.
20
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider
21
     the matter of Plaintiff’s assignment of EAJA fees to Counsel (Dkt. 26-2). Pursuant to Astrue v.
22
     Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the
23
     assignment will depend on whether the fees are subject to any offset allowed under the United
24
     States Department of the Treasury’s Offset Program. After the order for EAJA fees is entered,
25
     the government will determine whether they are subject to any offset.
26
            Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
27
     that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
28


                                                     1
       Case 2:19-cv-02574-JDP Document 28 Filed 06/11/21 Page 2 of 2



 1   expenses and costs to be made directly to Counsel, pursuant to the assignment executed by
 2   Plaintiff. Any payments made shall be delivered to Counsel.
 3            This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek
 4
     Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 5
     provisions of the EAJA.
 6
 7   IT IS SO ORDERED.
 8
 9   Dated:      June 11, 2021
                                                          JEREMY D. PETERSON
10
                                                          UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
